Citation Nr: 1100834	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
hand and thumb, to include as secondary to the service-connected 
lumbar strain disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral elbow 
disability, to include as secondary to service-connected lumbar 
strain disability.  

3.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity.  

5.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity.  

6.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  

7.  Entitlement to extension of a temporary total rating assigned 
from September 2007 to November 2007 based on surgery on the 
lumbar spine necessitating convalescence.  

8.  Entitlement to an extension of special monthly compensation 
(SMC) assigned from September 2007 to November 2007 for 
housebound criteria.  

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disability, to include as secondary to service-connected 
disability.  

10.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

11.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  

12.  Entitlement to an increased rating for traumatic arthritis 
of the right shoulder, currently evaluated as 20 percent 
disabling.  

13.  Entitlement to an increased initial rating for degenerative 
joint disease of the left shoulder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1972 and from July 1981 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2004, August 2004, December 2006, and September 
2008 decisions rendered by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the May 2004 decision, the RO granted a 20 percent rating for 
service-connected traumatic arthritis of the right shoulder, 
denied a rating in excess of 40 percent for service-connected 
lumbar strain, denied service connection for arthritis of the 
left hand and thumb, denied reopening the claim for service 
connection for elbow problems, and denied entitlement to TDIU.  

In the August 2004 decision, the RO granted service connection 
for radiculopathy of the left and right lower extremities and 
assigned initial 10 percent evaluations.  It also granted service 
connection and assigned an initial 10 percent evaluation for 
degenerative joint disease of the left shoulder.  

In the December 2006 decision, the RO granted service connection 
for bilateral hearing loss, assigned an initial noncompensable 
evaluation, and denied entitlement to service connection for 
PTSD.  

In May 2007, the Board issued a decision in which it denied a 
claim for an increased rating for traumatic arthritis of the 
right shoulder, rated as 20 percent disabling, and an increased 
initial rating for degenerative joint disease of the left 
shoulder, evaluated as 20 percent disabling.  It remanded other 
issues then currently on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In the September 2008 decision, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30 based on the need for 
convalescence following lumbar spine surgery for the period from 
September 11, 2007 until November 1, 2007.  For the same period, 
the RO also granted entitlement to special monthly compensation 
pursuant to 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. 
§ 3.350(i) on account of the lumbar strain being rated as 100 
percent disabling and additional disabilities independently 
ratable as 60 percent or more disabling.  The RO also denied 
reopening a claim for service connection for residuals of a heart 
attack.  

In October 2009, the Court vacated and remanded that part of the 
Board's May 2007 decision that denied his claims for an increased 
rating for the service-connected right shoulder disability, and 
an increased initial rating for the service-connected left 
shoulder disability.   

In August 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  The Veteran appeared at the hearing 
without his attorney and consented to proceed without her 
representation.  A transcript of the proceeding is of record.  In 
addition, a copy of the transcript was provided to the Veteran's 
attorney.  

The issues of service connection for a left hand and thumb 
disability, a bilateral elbow disability, the ratings for 
right and left lower radiculopathy, entitlement to a TDIU, 
service connection for PTSD, and a compensable rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In an unappealed May 1995 RO decision, service connection for 
an elbow condition was denied.  

2.  The evidence received since the May 1995 decision, by itself 
or in conjunction with previously considered evidence, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for a bilateral elbow disability.  

3.  The July 2004 Board decision that denied service connection 
for a heart disability is final.  

4.  The evidence received since the July 2004 Board decision, by 
itself or in conjunction with previously considered evidence, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a heart disability.  

5.  After considering the effects of pain and functional loss, 
traumatic arthritis of the right shoulder more nearly 
approximates limited arm motion midway between the side and 
shoulder level.  

6.  The degenerative joint disease of the left shoulder results 
in painful motion and arm motion limited to 70 degrees.  Even 
with consideration of pain and functional loss, the minor arm 
disability does not nearly approximate arm motion limited to 25 
degrees from the side.  

7.  In September 2007, the Veteran underwent a L4, L3 
laminectomy, discectomy at L4/5 on the left and use of pedicle 
screws from L3 to L5.  His post-surgical recovery was uneventful.  
There is no basis to award a temporary total rating and an 
extension of special monthly compensation for any period after 
November 1, 2007.  



 
CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied service connection for 
an elbow condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received subsequent to the May 1995 decision is new 
and material, and to this limited extent, the claim for service 
connection for a bilateral elbow disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2010).  

3.  A July 2004 Board decision that denied service connection for 
a heart disability is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2004).  

4.  Evidence received subsequent to the July 2004 Board decision 
is new and material, and to this limited extent, the claim for 
service connection for a heart disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2010).  

5.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent rating for traumatic arthritis of the 
right shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2010).

6.  The criteria for an initial rating in excess of 20 percent 
for degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2010). 

7.  The criteria for extension of the temporary total disability 
rating for convalescence beyond November 1, 2007, have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2010). 

8.  The criteria for an extension of special monthly compensation 
beyond November 1, 2007, have not been met.  38 U.S.C.A. §§ 
1114(s), 1155 (West 2002); 38 C.F.R. §§ 3.350(i)(1), 4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
veteran and his/her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the veteran is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).

The United States Court of Appeals for Veterans Claims (Court) 
has provided additional guidance with respect to VA's VCAA 
notification obligations.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the notice requirements 
of section 5103(a) apply generally to the following five elements 
of a service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in the context of a claim to reopen, as is the case here with the 
Veteran's claims of service connection for an elbow condition and 
for a heart disability, VA must look at the bases for the denial 
in the prior decision(s) and respond with a VCAA notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been met 
to the extent necessary.  In October 2007 and June 2008, the RO 
furnished letters to the Veteran addressing all pertinent notice 
elements delineated in 38 C.F.R. § 3.159, and further advised the 
Veteran that his claim of service connection for a elbow 
condition and for a heart disability had been previously denied 
in June 1995, February 1999, and December 2005, and that in order 
to reopen the claims he had to submit new and material evidence 
showing that the claimed conditions had been incurred during 
service.  While the letters were issued prior to the adjudication 
of the claim for a heart disability, they were issued subsequent 
to the adjudication of the claim for an elbow disability.  
Nevertheless, the RO reconsidered the issue in a Supplemental 
Statement of the Case, thus curing any notice timing error.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing defect).  

As it pertains to the other claims on appeal and decided herein, 
the October 2007 letter also addressed the claims for increased 
ratings for the bilateral shoulder disabilities and the lumbar 
spine disability, benefits under Chapter 29 and 30 for surgical 
convalescence and special monthly pension.  An April 2008 letter 
addressed the claims for bilateral lower extremity radiculopathy, 
and entitlement to a TDIU.  

The RO addressed the Dingess/Hartman elements in a March 2006 
letter.  Moreover, the RO reconsidered the claims prior to 
certifying the claims on appeal to the Board, thus curing any 
notice timing error.  Id.  

As directed in the Board's May 2007 Remand, the RO issued a VCAA 
letter addressing the criteria for claims based on new and 
material evidence, requested that the Veteran identify additional 
relevant private treatment records, and afforded the Veteran a VA 
orthopedic examination.  Hence, the Board finds that there is 
substantial compliance with its remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  



B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not attach 
until the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In this case, the Veteran's service medical records have been 
obtained.  In addition, numerous VA and private outpatient 
treatment records are associated with the claims file.  It 
appears that all relevant, available records have been obtained.  
The Veteran has neither submitted nor identified any additional 
post-service private clinical records pertaining to his claim and 
none is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).

Additionally, as the Board will discuss in detail in its analysis 
below, following the Board's remand, the Veteran was provided 
with VA examinations in August, September, and November 2007, 
October 2008, and February 2009.  The reports of these 
examinations reflects that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
appropriate examinations, and rendered an appropriate diagnosis 
and opinions consistent with the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Finally, the Veteran was afforded an opportunity to testify 
during the hearing before the undersigned.  

II.  Analysis

The Board has grouped the claimed disabilities in order to 
facilitate an efficient and accurate discussion of the claims.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's VA claims file.  Although the Board has an obligation 
to provide reasons or bases supporting this decision, there is no 
need to discuss, in detail, every piece of evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 
122 (2000).

In addition, the Board is charged with assessing the credibility 
and weight of all evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  New and Material Evidence Claims  

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.  

For claims such as these, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 
10 Vet. App. 488, 495 (1997). See also 38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for disability 
that is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service- connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

      1.  Bilateral Elbow Disability 

In a May 1995 RO decision, service connection for an elbow 
disability was denied.  The RO noted treatment in service for a 
right elbow condition, finding that the Veteran was hit by a bat 
and fell to the ground hitting his right elbow in service.  It 
noted, however, that the condition was acute and transitory and 
did not result in a chronic disability.  Moreover, it found that 
there were no current complaints or objective findings of any 
current elbow condition.  The Veteran was notified of that 
decision but did not initiate an appeal.  

In 2003, the Veteran submitted a claim to reopen service 
connection for elbow problems.  Since the last final denial of 
the claim, VA has received private and VA medical records as well 
as the results of VA examinations.  A VA examination in July 2004 
noted that the Veteran had pain "radiating to the scapula and 
then down to the lateral aspect of his arm to about the mid-arm 
level."  Repetitive use resulted in increased pain and weakness.  
While the examination focused on the service-connected shoulder 
disability, these findings are new and material as they show 
evidence of a current disability.  

A March 2007 private medical record from Lakelands Orthopedic 
Clinic notes a report of history of left elbow injury when the 
Veteran was 18.  Symptoms had resolved, but he now had 
intermittent elbow pain after using crutches to treat his back 
condition.  He also reported a long history of numbness in the 
ulnar nerve distribution on the left side.  The assessment was 
bilateral cubital tunnel syndrome.  He underwent surgery for such 
condition in May 2007.  A follow-up x-ray examination in January 
2009 revealed mild degenerative changes on the left side.  This 
evidence is also new and material as it documents a current elbow 
disability and indicates that it may be associated with service 
(the Veteran was 18 when he entered service) or connected to 
another service-connected disability.  

During the hearing before the undersigned, the Veteran described 
an injury to the left elbow during service and stated that he had 
numbness ever since.  He also described bilateral elbow pain that 
he attributed to using a walker for his service-connected back 
disability.  This evidence is also new and material.  The 
Veteran's testimony is presumed credible and he is competent to 
describe symptoms of numbness and pain in the elbows.  

Accordingly, the claim is reopened.  

      2.  Heart Disability 

As to the claim for service connection for a heart disability, 
the claim was denied in a July 2004 Board decision.  At that 
time, the Veteran alleged that he had symptoms of a heart 
condition, including chest pain and angina, during service that 
were an early indication of his heart disability.  Evidence 
before the Board included service treatment records, January 1995 
and March 1999 VA examination reports, and private hospital 
records.  There was evidence both in support and against the 
claim.  A private doctor and a VA physician believed that chest 
pain experienced during service was consistent with angina.  In 
denying the claim, the Board found the VA examination opinions 
most probative.  They indicated that the Veteran had an extensive 
work-up in service which revealed that the chest pain experienced 
in service was of a non-cardiac origin.  Moreover, while the 
Veteran suffered a heart attack two years post-service, there 
were several risk factors then present, including 
hypercholesterolemia and a three pack a day smoking habit.  
Because the Veteran did not appeal or seek reconsideration of 
this decision, it is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2004).  

In a May 2007 statement, the Veteran indicated that his other 
service-connected disabilities prevented him from exercising 
which in turn was aggravating his heart condition.  In April and 
August 2008 statements, the Veteran elaborated, stating that 
doctors advised him to exercise 3-4 times per week for 30 to 45 
minutes to strengthen his heart.  Due to the fact that he needed 
a walker for his low back disability, he was unable to comply 
with the doctors recommendations.  In a September 2008 statement, 
he specified that he was not seeking service connection on a 
direct basis but was only alleging that it was secondary to 
service-connected disabilities.  However, in his hearing 
testimony in 2010, he made no reference to this secondary theory 
of service connection but instead argued that angina experienced 
in service was the initial manifestation of his current heart 
disability.  In addition, he cited to letters from a private and 
a VA doctor indicating that the Veteran experienced angina during 
service.  

VA and private treatment records note continuing treatment for a 
heart condition.  The Veteran had additional stents placed in 
2008 and a left heart catheritization in 2009.  

In February 2009, a VA examiner reviewed the Veteran's claims 
file, interviewed the Veteran, and conducted a physical 
examination.  The examiner noted that it would be a "reasonable 
thought" that the Veteran had "at least some coronary artery 
disease present prior to discharge."  The examiner noted, 
however, that there would be no way to measure such or to give an 
estimation of likelihood that chest pain would be linked to a 
current heart disability.  He further stated that while there was 
a "possibility" of a relationship, to state such "would be 
using only hypothesis and speculation."  In terms of the other 
service-connected disabilities, the examiner stated that while 
the service-connected disabilities may impede the Veteran's 
ability to exercise to the fullest extent, "there was no 
substantial reason for me to state that any of these specific 
issues would definitively lead to coronary blockage and 
infarction.  Therefore, it is less likely than not that veteran's 
other service-connected physical limitation have lead to his 
current cardiac status at this time."  

The Board finds that this evidence is new, as it was not 
previously before VA adjudicators.  In addition, it is material, 
as it relates to an unestablished fact necessary to substantiate 
the claim.  The evidence reveals a new theory of entitlement to 
service connection for a heart condition.  Presuming the 
credibility of the Veteran's statements, there is also evidence 
of a relationship between the service-connected disabilities and 
the heart condition.  

Accordingly, the claim is reopened.  

B.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2010).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation (38 C.F.R. § 4.1), where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2010).  

        1.  Lumbar Strain

The Veteran's service-connected lumbar strain is rated as 40 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Significantly, he filed his claim for increase in August 
2003.  During the pendency of the Veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the spine 
were amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The amendment assigned new 
diagnostic codes, and provided for the evaluation of all spine 
disabilities under a single General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and/or (2) 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at any 
time on or after September 26, 2003.  The effective date of any 
rating assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board must 
apply only the earlier version of the regulation for the period 
prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date of 
the Act or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Under the former criteria, a lumbosacral strain was evaluated 
under Diagnostic Code 5295.  Diagnostic Code 5295 assigns a 40 
percent rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  A higher, 50 percent, rating is 
warranted in cases where there is unfavorable ankylosis.  
Diagnostic Code 5289.  In addition, higher, 60 or 100 percent, 
ratings are warranted in cases of complete bony fixation of the 
spine or vertebral fracture residuals.  

Under the current criteria, a lumbosacral strain, pursuant to 
Diagnostic Code 5237, a 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar is limited to 30 degrees or 
less, or when there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for application in 
cases where there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating requires unfavorable 
ankylosis of entire spine.  

Here, the Veteran's low back disability results in significant 
pain, requires use of a walker, and affects his ability to 
perform many activities around the house.  Given such, and after 
considering all the relevant evidence of record, however, the 
criteria for an evaluation in excess of 40 percent are not met.  

For example, on VA examination in April 2004, ankylosis of the 
spine was not present.  Flexion was to 30 degrees, extension not 
beyond 10 degrees, lateral flexion right and left not beyond 20 
degrees and rotation to 30 degrees.  All motions were performed 
with severe pain.  

An August 2007 VA examiner called into question the relationship 
between the current symptoms and the service-connected disability 
by noting that the lumbar strain in service was not related to 
the Veteran's current acutely herniated intervertebral disc.  

In September 2007, the Veteran underwent a L3-4 laminectomy and 
L4-5 fusion.  Range of motion studies were deferred upon VA 
examination in September 2007.  Post-surgical x-rays revealed 
that the lumbar spine was well aligned and there were no bony 
abnormalities.  

In October 2008, a VA examiner found no evidence of radiculopathy 
or associated neurological deficit.  In addition, the examiner 
stated that the Veteran did not have intervertebral disc syndrome 
or incapacitating episodes resulting from such condition.  

There is no persuasive evidence showing that the low back 
disability results in unfavorable ankylosis of the spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
In addition, even after considering the Veteran's complaints of 
pain on motion, the disability is not shown to nearly approximate 
a disability manifested by unfavorable ankylosis.  Thus, under 
either the former or the current rating criteria, an evaluation 
in excess of that currently assigned is not warranted.  

Under the current rating criteria, a higher rating could be 
assigned under the Formula for Rating Intervertebral Disc 
Syndrome.  However, the VA examiner stated definitively that the 
Veteran did not have intervertebral disc syndrome.  Moreover, 
even if he does have intervertebral disc syndrome, there is no 
probative evidence of the Veteran experiencing "incapacitating 
episodes," as that term is defined in the rating schedule, 
resulting from intervertebral disc syndrome of at least six weeks 
during any year.  The assignment of a higher rating for 
intervertebral disc syndrome would therefore be inappropriate.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In rating the low back disability, the Board is aware that 
separate consideration should be afforded to any associated 
neurological disability.  The Board's discussion of the service-
connected lower extremity radiculopathy is addressed in the 
Remand section below.  

For all of these reasons and bases, the preponderance of the 
evidence is against assigning a rating higher than 40 percent 
under either the former or the revised criteria.  38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.59 (2010), § 4.71a, Diagnostic Code 5237 
(2010).  Since the preponderance of the evidence is against the 
claim for an increased rating, there is no reasonable doubt to 
resolve in the Veteran's favor, and his claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

         2.  Bilateral Shoulder Disability 

The Veteran seeks a rating in excess of 20 percent for each 
shoulder disability.  The claim for an increased rating for the 
right shoulder disability, characterized by traumatic arthritis, 
arises out of the May 2004 RO decision.  The claim for the left 
shoulder disability arises out of the August 2004 RO decision 
that granted service connection.  The right shoulder is rated 
under Diagnostic Code 5010-5201, for arthritis due to trauma and 
for limitation of motion of the shoulder.  The left shoulder is 
rated pursuant to Diagnostic Code 5010-5203, the diagnostic codes 
for arthritis due to trauma and for impairment of the clavicle or 
scapula.  Diagnostic Code 5010 provides for rating the disability 
based on limitation of motion.  

Under Diagnostic Code 5201, a 20 percent rating is for assignment 
if there is limitation of motion of either arm to shoulder level, 
or for limitation of motion of the minor arm to midway between 
the side and shoulder level.  A 30 percent rating is for 
assignment if there is limitation of motion of the major arm to 
midway between the side and shoulder level or limitation of 
motion of the minor arm to 25 degrees from the side.  A 40 
percent rating is for assignment if there is limitation of motion 
of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is assigned 
a 20 percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 percent 
evaluation is assigned with frequent episodes and guarding of all 
arm movements, if the major arm is affected.  Ratings in excess 
of 30 percent are assigned for the major or minor shoulder in 
cases where there is fibrous union, nonunion (false flail joint), 
or loss of the head of the humerus (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  

A maximum 20 percent rating is available for impairment of the 
clavicle or scapula manifested by malunion, nonunion or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Full range of motion of the shoulder is measured from 0 degrees 
to 180 degrees in forward elevation (flexion), 0 degrees to 180 
degrees in abduction, 0 degrees to 90 degrees in external 
rotation, and 0 degrees to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I (2010).

On VA examination in April 2004, the veteran had mild pain with 
all right shoulder motion.  He had 110 degrees of forward 
flexion, 90 degrees for abduction, and 45 degrees each of 
external rotation and internal rotation.  There was no 
instability of the right shoulder.  The diagnoses included right 
shoulder glenohumeral arthrosis, arthritis.  The examiner 
indicated that the veteran had additional mild limitation of 
motion of the right shoulder when taking into consideration pain 
as well as lack of endurance following repetitive use.

Here, during a VA examination in July 2004, the Veteran had range 
of motion of 130 degrees of forward flexion with significant pain 
at the extreme, and 90 degrees of abduction with pain.  There 
were positive impingement symptoms but his left shoulder was 
stable.  The diagnosis was residuals of left shoulder 
dislocation, with development of degenerative changes in the left 
shoulder, and with significant limitation of range of motion and 
strength.  The examiner estimated that the Veteran's range of 
motion would be additionally limited by 10 degrees due to pain.  

During VA examination in September 2005, there was pain free 
flexion to 15 degrees, and then flexion to 110 degrees with pain.  
Extension was 5 degrees with pain.  The Veteran had 90 degrees of 
abduction on the right and 80 degrees of abduction on the left 
with pain throughout the motion of both shoulders.  The ranges of 
motion were not additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use on examination.  
The diagnoses included significant limited range of motion of 
both shoulders, but no evidence of joint derangement.  Findings 
were most consistent with significant degeneration of both 
shoulders.  X-rays revealed degenerative joint disease of both 
acromioclavicular joints.  

During a VA examination in November 2007, the Veteran reported 
increased shoulder pain and decreased range of motion.  On range 
of motion, abduction with pain was 0-70 actively and passively, 
flexion with pain was 0-72 active and passively, and internal and 
external rotation were 0-20 degrees bilaterally.  Motion was not 
limited by repetitive use.  X-rays showed a progression of the 
degenerative changes seen during the 2004 examination.  The 
diagnoses were degenerative joint disease of the bilateral 
shoulders.  

VA and private outpatient treatment records do not contain range 
of motion studies.  

Upon consideration of the claims, as the shoulder disabilities do 
not result in any ankylosis of scapulohumeral articulation, or 
impairment of the humerus, the criteria for a rating in excess of 
20 percent under Diagnostic Codes 5200 or 5202 are not met.  

Additionally, since 20 percent is the maximum rating available 
for impairment of the clavicle or scapula under Diagnostic Code 
5203, he is not entitled to a higher rating under Diagnostic Code 
5203 for either shoulder.

As noted a 30 percent rating for the right (major) shoulder under 
Diagnostic Code 5201 requires limitation of motion to midway 
between the side and shoulder level.  Both the April 2004 and 
September 2005 VA examinations indicated that the veteran had 90 
degrees of right shoulder abduction, which is to shoulder level.  
The April 2004 examiner estimated an additional loss of 10 
degrees due to pain.  The September 2005 examiner opined that the 
ranges of motion were not additionally limited by pain.  The 
range of motion studies do not show a shoulder disability 
compatible with the criteria for a 30 percent rating.  While the 
shoulder motion was accompanied by pain, pain did not limit the 
arm motion to midway between the side and shoulder level, or as 
to the minor arm, to 25 degrees from the side.  In sum, while 
38 C.F.R. § 4.40, 4.45 permit the assignment of a higher rating 
when functional loss due to enumerated factors is present, here 
the functional loss due primarily to pain cannot be said to 
approximate the criteria for a 30 percent rating.  

However, the findings on examination in 2007, in which flexion 
and abduction were less than shoulder level, to 70-72 degrees, do 
more nearly approximate the criteria for a 30 percent rating once 
functional loss due to pain is considered.  These motions were 
accompanied by pain and demonstrate less than shoulder level 
motion.  While pain free motion was not recorded, affording the 
Veteran the benefit of the doubt, the Board finds that the 
bilateral shoulder disability results in arm motion midway 
between the side and shoulder level.  This corresponds to a 30 
percent disability for the major arm only.  Since the Veteran is 
right hand dominant (see April 2004 VA examination report), the 
criteria for a 30 rating for the right shoulder disability are 
met.  

The evidence does not support the assignment of a rating of 30 
percent for the minor shoulder disability; nor does the evidence 
support the assignment of any staged ratings.  

        3.  Extra-schedular Consideration

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's low back symptoms cause pain and 
limited low back motion; such impairment is contemplated by the 
rating criteria.  (See 38 C.F.R. § 4.71a, "with or without 
symptoms of pain...").  Similarly, his bilateral shoulder 
disability results in pain and limited motion.  The rating 
criteria, addressing limitation of arm motion, reasonably 
describe the Veteran's disability, and, as discussed, the Board 
has considered the functional effects of the disability caused by 
pain.  Hence, referral for consideration of an extraschedular 
rating is, therefore, not warranted.

C.  Convalescent Ratings

The Veteran maintains that low back surgery in September 2007 
necessitated an additional period of convalescence following the 
surgery.  An RO rating decision dated September 2008 determined, 
however, that a temporary total evaluation of 100 percent was 
only necessary for a month and a half period from September 11, 
2007 to November 1, 2007.  In that decision, the RO also granted 
entitlement to special monthly compensation based on housebound 
criteria being met.  

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first day 
of the month following hospital discharge when treatment of a 
service-connected disability results in (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  The total rating will be followed by an 
open rating reflecting the appropriate schedular evaluation; 
where the evidence is inadequate to assign the schedular 
evaluation, a physical examination will be scheduled prior to the 
end of the total rating period.  An extension of 1, 2, or 3 
months beyond the initial 3 months may be granted and extensions 
of 1 or more months up to 6 months beyond the initial 6 months 
period may be made, upon approval of the Veterans Service Center 
Manager.  38 C.F.R. § 4.30.   

The special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is payable where the Veteran has a single service-
connected disability rated as 100 percent and,

(1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) Is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service- connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 

Here, the Board finds that the criteria for an extension of the 
temporary total rating for convalescence have not been met.  The 
private surgical records from Carolina Neurosurgery and Spine 
Center are associated with the Veteran's claims file.  They 
indicate that on September 11, 2007, he underwent a L4, L3 
laminectomy, discectomy at L4/5 on the left and use of pedicle 
screws from L3 to L5.  There were no complications noted during 
surgery.  Post-surgery, a note dated September 26, 2007, 
indicated that the surgical staples were removed and the incision 
"looks good."  A note dated October 10, 2007, stated that the 
Veteran was "doing really well after surgery" and that he was 
"very pleased with the surgical outcome."  A note dated 
November 7, 2007, indicated that the Veteran "continues to be 
very pleased with his surgical outcome."  The physician stated 
that the lumbar fusion "continues to look good."  A January 
2008 record indicates that the Veteran was "doing well" after 
surgery and that his x-rays looked good.  A May 2008 note states 
that he was "doing very well."  Finally, in an August 2008 
note, he was released from any further follow-up.  

These records do not show any basis for the extension of a 
temporary total evaluation requiring convalescence.  Rather, they 
show that the surgery went without incident and the Veteran's 
post-surgical recovery was uneventful.  In addition, the Board 
has reviewed the contemporaneous VA outpatient treatment records 
for this period but they do not include evidence that would 
support the claim for an extension.  

In addition, as detailed above, the basis for the grant of 
special monthly compensation was awarded during such time as the 
Veteran was in receipt of a 100 percent rating, albeit 
temporarily, due to undergoing low back surgery.  Likewise, from 
November 1, 2007, the Veteran did not have a single service-
connected disability rated as 100 percent, and for such reason 
special monthly compensation pursuant to § 1114(s) was no longer 
warranted.  As the Veteran was awarded the full benefit pursuant 
to 38 C.F.R. § 4.30, and 38 U.S.C.A. § 1114(s) following lumbar 
spine surgery, extension of special monthly compensation beyond 
November 1, 2007 is not warranted.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral elbow disability.  The appeal is granted to this extent 
only.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a heart 
disability.  The appeal is granted to this extent only.

A 30 percent rating for traumatic arthritis of the right shoulder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

An initial rating in excess of 20 percent for degenerative joint 
disease of the left shoulder is denied.  

Entitlement to an extension of a temporary total rating for 
convalescence beyond November 1, 2007, is denied.  

Entitlement to an extension of special monthly compensation 
beyond November 1, 2007, is denied.  




REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for a left hand and 
thumb disability, a bilateral elbow disability, the ratings for 
right and left lower radiculopathy, entitlement to a TDIU, 
service connection for PTSD and for a heart disability, and a 
compensable rating for bilateral hearing loss.  

First, as to the claim for service connection for a left hand and 
thumb disability, in denying the claim, the RO considered whether 
a left hand or thumb disability was incurred or aggravated during 
active duty service.  Similarly, the RO denied reopening the 
claim for service connection for elbow disabilities as the 
evidence did not show a relationship between the current 
disability and active duty service.  During the hearing before 
the undersigned, however, the Veteran described another theory of 
entitlement.  Specifically, he alleged that the left hand, thumb, 
and bilateral elbow disabilities were aggravated when using a 
walker that was prescribed for treatment of his service-connected 
back disability.  (See Transcript at 4-5.)  

To date, the Veteran has not been furnished with the regulations 
governing secondary service connection claims.  Several Court and 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) decisions address this type of situation, where an 
alternate, unadjudicated theory of service connection is 
presented to the Board during the pendency of an appeal.  In 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006), which concerned 
both direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim.  Id. at 313; see also Schroeder 
v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 
(Fed. Cir. 2005).  Therefore, notification and adjudication under 
the regulations concerning secondary service connection should be 
undertaken.  

In addition, the Veteran's attorney seeks a remand of these 
issues for a VA examination.  The Board agrees.  Here, the 
Veteran has provided credible testimony concerning current 
symptoms affecting his left hand, thumb, and elbows, which he 
believes is due to the use of a walker.  Unfortunately, there is 
a lack of current medical evidence documenting the diagnoses of 
the conditions or any medical opinion addressing the most likely 
etiology of the conditions or evidence concerning the question of 
aggravation.  As such, an examination is required prior to 
further adjudication of the claims.  

In addition, while a VA examiner in October 2008 opined that the 
left hand and thumb disability was less likely related to 
service, it is unclear whether the examiner considered the 
Veteran's contentions regarding continuity of symptomatology 
since discharge from service.  Instead, the examiner's negative 
opinion is based solely on the lack of treatment for a hand 
condition during service or findings of arthritis in the first 
post-service year.  Because this opinion is inadequate, 
additional examination is warranted.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (An examination must be based on 
consideration of the Veteran's prior medical history and 
examinations.)

With respect to the claim for increased rating for right and left 
lower extremity radiculopathy, the Veteran's attorney alleges 
that remand is warranted for additional medical examination.  
Specifically, she alleges that the Veteran experiences symptoms 
affecting the different nerves in his legs.  Indeed, a needle EMG 
in February 2007 appears to show neuropathy affecting multiple 
lower extremity nerves.  However, a VA neurologic examination in 
October 2008 revealed no neurological disability, including no 
evidence of radiculopathy or any paralysis of the sciatic nerve.  
While this examination was negative for findings of a current 
disability, in August 2010, the Veteran provided credible 
testimony indicating a possible worsening of symptoms.  
Specifically, he stated that while the condition initially 
improved following spine surgery, it was "getting worse again."  
(See T. at 11.)  He described a constant dull ache and stated 
that the left leg "will go to sleep" on him every week or so.  
(See T. at 12.) In light of the Veteran's credible testimony 
asserting increased symptomatology since the last VA examination, 
the Board agrees that a remand for a current VA neurologic 
examination in necessary.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Turning next to the claim for TDIU, the Veteran's attorney 
asserts that remand is warranted for a medical opinion as to the 
effects of the service-connected disability on the Veteran's 
ability to maintain employment.  The Board agrees.  The Veteran 
testified that he last worked in 1997 as a dump truck driver.  
(See T. at 13.)  He stated that he attempted re-training with VA 
but still felt that his service-connected disabilities prevented 
him from working.  Here, while a VA examiner in November 2008 
provided a negative opinion against the claim, the examiner did 
not consider all the service-connected disabilities.  Rather, the 
examiner was of the belief that the low back disability was less 
severe than rated and that the neuropathy affecting the lower 
extremities was not service-related.  As noted herein, the low 
back condition results in significant disability.  In addition, 
the Veteran is service-connected for the related lumbar 
radiculopathy affecting the bilateral lower extremities.  
Accordingly, the Board finds that additional medical opinion is 
required.   

In addition, the Veteran's attorney contends that remand is 
warranted to obtain Social Security Administration (SSA) 
disability determination records as they show that he has been in 
receipt of benefits since 1997.  While these records clearly are 
relevant, the RO previously attempted to obtain them without 
success.  In August 2006, SSA responded that it had no 
documentation it could provide.  The Veteran was advised of this 
situation in October 2006.  Thus, while VA has attempted to 
obtain the records, on remand, the Veteran should be afforded an 
opportunity to submit these records.  

As to the claim for service connection for PTSD, while the 
Veteran has a current diagnosis of PTSD, his claim was denied do 
to an inability to verify the in-service PTSD stressor.  
Specifically, the Veteran attributes PTSD to two in-service 
events, both allegedly occurring while stationed on the USS 
Franklin D. Roosevelt (CVA-42) in 1972.  First, he describes an 
incident in which an A-7 plane captain was sucked into the jet 
engine intake and died.  In November 2006, the National Archives 
and Records Administration (NARA) searched the deck logs for the 
USS Franklin D. Roosevelt for the period from June 1 to July 31, 
1972, but found no mention of the incident.  

During the course of the appeal, however, the Veteran has 
provided additional detail concerning stressful events during 
service that he believes led to the development of PTSD.  First, 
he describes a second incident on board the USS Franklin D. 
Roosevelt, occurring in March or April 1972, in which an E-2 
captain was blown into a propeller of a plane and had his legs 
severed.  In addition, during the hearing, he stated his belief 
that the first incident occurred in April or May 1972.  The RO 
has not attempted to verify this additional stressor and stressor 
details.  As such, remand is warranted.  

As to the claim for service connection for a heart disability, 
while the Veteran was afforded a VA examination in February 2009, 
the examiner did not adequately address the relationship between 
the service-connected disabilities and the heart condition.  
Specifically, a claim for service connection on a secondary basis 
encompasses both causation and aggravation.  See Allen, supra.  
Here, the VA examination only addresses the theory of causation.  
While he stated it was less likely than not that Veteran's other 
service-connected physical limitations led to his current cardiac 
status, he did not address the Veteran's main contention that the 
conditions aggravated his heart condition.  Thus, a supplemental 
opinion is required.  

As to the claim for an increased rating for hearing loss, the 
Veteran most recent VA examination was in March 2007.  While the 
Veteran was unsure if the hearing loss had worsened since the 
examination, he stated that his doctors had advised him that he 
now had a "50-60 percent loss."  Given such statement, the 
Board finds that a VA audiologic examination is warranted.  
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  Send the Veteran a corrective notice 
letter on the issue of entitlement to service 
connection for left hand and thumb and a 
bilateral elbow disability to include the 
criteria for secondary service connection.  

In addition, he should be offered an 
additional opportunity to identify or submit 
evidence relevant to the claims remaining on 
appeal.  He should be encouraged to attempt 
to obtain his SSA disability determination 
records.  

2.  Schedule the Veteran for a VA orthopedic 
examination for purposes of determining the 
current nature, extent and etiology of the 
claimed left hand and thumb and bilateral 
elbow disability.  By necessity, the physical 
examination should include clinical findings 
on the current severity of the service-
connected low back disability.  

Prior to the examination, the claims folder 
must be made available to the examiner for 
review.  A notation to the effect that this 
record review took place must be included in 
the report of the examiner(s).  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should set forth all examination findings, 
along with the complete rationale for the 
conclusions reached in the examination 
report.  

The examiner should offer an opinion as to 
the following:  

a.  Is it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any left hand, thumb or bilateral 
elbow condition is due to service-
connected lumbar spine disability?  

b.  Is it is at least as likely as not 
that a left hand, thumb, or bilateral 
elbow disability is aggravated by service-
connected lumbar spine disability?  

c.  Is it at least as likely as not that a 
left hand, thumb, or bilateral elbow 
disability is otherwise incurred or 
aggravated by active duty service.  In 
offering such opinion, the examiner should 
take into consideration not only the 
service medical records but also any 
reports of continuity of symptomatology.  

3.  The Veteran should also be afforded a VA 
neurologic examination for purposes of 
determining the current nature and severity 
of service-connected right and left lower 
extremity radiculopathy.  The examiner should 
describe the Veteran's current symptoms and 
indicate, to the extent possible, identify 
the nerve or nerves involved and if multiple 
nerves are involved, describe whether the 
nerve involvement results in separate and 
distinct symptomatology.  

4.  Contact NARA or JSSRC and request that 
they provide any information that might 
corroborate the Veteran's alleged stressors 
while on duty aboard the USS Franklin D. 
Roosevelt, between March and July 1972.  If 
such records are not available or are 
incapable of verification this should be 
noted by the JSSRC and such notation included 
in the claims file.

5.  Return the claims file to the VA examiner 
who conducted the VA heart examination in 
February 2009, or if that examiner is 
unavailable to another examiner with 
expertise in cardiology.  The examiner is 
directed to supplement his opinion and 
respond to the following question:  

Is it at least as likely as not that the 
Veteran's current heart disability is 
aggravated by his service-connected 
disabilities.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached in the 
examination report.  

6.  Schedule the Veteran for a VA audio 
examination for the purpose of determining 
the severity of service-connected bilateral 
hearing loss.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Auditory thresholds for the frequencies of 
500, 1000, 2000, 3000 or 4000 hertz should be 
reported.  Also, speech recognition scores 
using the Maryland CNC test should be 
conducted and reported.  

7.  The Veteran should be afforded an 
examination to ascertain the impact of his 
service-connected disabilities on his ability 
to maintain employment.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the effect 
of all the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is as 
likely as not (50 percent or more 
probability) that the Veteran's service- 
connected disabilities, without consideration 
of his age or non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  
The rationale for any opinion must be 
provided.

8.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim(s).  

9.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claims in light of all pertinent evidence 
and legal authority.  

10.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


